DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raina US 20160055697.

Regarding claim 1, Raina meets the claim limitations, as follows: 
A method for operating an adaptive gateline, comprising: 
detecting a patron approaching a gateline (i.e. sensors sense user passing through a gate) [paragraph 77]; 
determining whether the gateline should be operated in a standard mode or in a modified mode based at least in part on data from one or more sensors (i.e. gate may be opened in a special mode when the caretaker is detected to be with the user.) [paragraph 77]; and 
operating the gateline in the standard mode or in the modified mode based on the determination, wherein in the modified mode a barrier of the gateline operates to provide one or both of extra time or additional space for the patron to pass through the gateline relative to the standard mode (i.e. gate may be opened in a special mode to allow the caretaker or another user to pass through.) [paragraph 77].  

Regarding claim 2, Raina meets the claim limitations, as follows: 
The method for operating an adaptive gateline of claim 1, wherein: in the modified mode, the barrier of the gateline opens slower, closes slower, opens wider, opens with less force, closes with less force, remains open longer, or any combination thereof as compared to the standard mode (i.e. gate may be opened in a special mode to allow the caretaker to pass through. This would mean it closes slower than standard) [paragraph 77].  

Regarding claim 3, Raina meets the claim limitations, as follows: 
The method for operating an adaptive gateline of claim 1, wherein: the sensor data is provided by one or more selected from a group comprising: a validation sensor, a mmWave sensor, an IR sensor, a time of flight sensors, and a camera (i.e. motion sensors or video analytics (taken from a camera).) [paragraph 77].  

Regarding claim 4, Raina meets the claim limitations, as follows: 
The method for operating an adaptive gateline of claim 1, further comprising: detecting that the patron has passed the barrier of the gateline; and closing the barrier based on the detecting (i.e. The actuator driver circuit at the gate 160a may recognize the special command and maintain the gate 160a in an open position for an extended period to allow both users to pass and/or sensors at the gate 160a or in the mobile device 130a may detect two users passing through the gate 160a and then invoke closing the gate 160a.) [paragraph 77].  

Regarding claim 5, Raina meets the claim limitations, as follows: 
The method for operating an adaptive gateline of claim 1, wherein: the modified mode is one of a plurality of distinct modified modes (i.e. standard and special mode) [paragraph 77].  

Regarding claim 6, Raina meets the claim limitations, as follows: 
The method for operating an adaptive gateline of claim 1, wherein: detecting the patron comprises receiving validation information from the patron (i.e. After the backend server validates the user 131a and transmits the validation signal to open the gate 160a, the user 131a moves through the lane 110a into the restricted area 101.) [paragraph 77].  

Regarding claim 7, Raina meets the claim limitations, as follows: 
The method for operating an adaptive gateline of claim 1, wherein: detecting the patron is based on data from the one or more sensors (i.e. One or more sensors may be provided at the gate 160a, e.g., motion sensors, ultrasonic sensors, video analytics, etc., that sense the user 131a passing through the gate 160a, and the gate 160a is closed in response to the sensor(s) detecting that the user 131a has passed through the gate 160a.) [paragraph 77].  

Claim 8 is rejected using similar rationale as claim 1.

Regarding claim 9, Raina meets the claim limitations, as follows: 
The method for operating an adaptive gateline of claim 8, further comprising: detecting an additional patron; determining that the gateline should be operated in the standard for the additional patron; and operating the gateline in the standard mode based on determining that the gateline should be operated in the standard for the additional patron (i.e. gate capable of operating in standard mode for patrons) [paragraph 77].  

Regarding claim 10, Raina meets the claim limitations, as follows: 
The method for operating an adaptive gateline of claim 8, further comprising: detecting fare evasion behavior; and sending information about the fare evasion behavior to a transit authority (i.e. If the person is not validated, the display may show an X, such as on display 151a, and may provide additional information, such as “See Attendant” or “Insufficient Funds” if the user's account does not have sufficient funds to pay a fare. Also, external systems may be invoked, such as to alert attendants or to automatically replenish funds in a user's account or change user's access privileges.) [paragraph 30].  

Regarding claim 12, Raina meets the claim limitations, as follows: 
The method for operating an adaptive gateline of claim 8, wherein: detecting the patron is based on data from one or both of a movement sensor and a proximity sensor (i.e. One or more sensors may be provided at the gate 160a, e.g., motion sensors, ultrasonic sensors, video analytics, etc., that sense the user 131a passing through the gate 160a, and the gate 160a is closed in response to the sensor(s) detecting that the user 131a has passed through the gate 160a.) [paragraph 77].  

Claim 14 is rejected using similar rationale as claim 1 and further below.
Raina meets the claim limitations, as follows: 
An adaptive gateline, comprising: 
a number of supports that define a pathway therebetween [fig. 3]; 
a barrier that is movably disposed within the pathway [fig. 3]; 
one or more sensors [paragraph 77]; 
at least one processor (i.e. processor 612) [paragraph 60; fig. 6]; and 
a memory (i.e. data storage 613) [paragraph 60; fig. 6]

Regarding claim 15, Raina meets the claim limitations, as follows: 
The adaptive gateline of claim 14, wherein: detecting the patron is based on data wirelessly received from a mobile device of the patron (i.e. mobile devices exchanges information with zone computer) [paragraph 71].  

Regarding claim 16, Raina meets the claim limitations, as follows: 
The adaptive gateline of claim 14, wherein: the determination is made based on a movement speed of the patron (i.e. In another example, one or more sensors on the mobile device 130a may detect the user's motion and send a signal to the fare gate actuator driver circuit to close.) [paragraph 77].  

Claim 17 is rejected using similar rationale as claim 6.

Regarding claim 18, Raina meets the claim limitations, as follows: 
The adaptive gateline of claim 14, wherein: the determination is made based on optical data associated with the patron (i.e. One or more sensors may be provided at the gate 160a, e.g., motion sensors, ultrasonic sensors, video analytics, etc., that sense the user 131a passing through the gate 160a, and the gate 160a is closed in response to the sensor(s) detecting that the user 131a has passed through the gate 160a.) [paragraph 77].  

Regarding claim 19, Raina meets the claim limitations, as follows: 
The adaptive gateline of claim 18, wherein: the optical data indicates the presence of one or more selected from a group comprising, a movement aid, a large object, a child, and an animal (i.e. gate may be opened in a special mode to allow the caretaker or another user to pass through.) [paragraph 77].  

Regarding claim 20, Raina meets the claim limitations, as follows: 
The adaptive gateline of claim 14, wherein: the gateline is one of a plurality of gatelines provided at an access point; and each of the plurality of gatelines provides identical functionality [fig. 2].  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raina in view of Karsch US 20150317841.

Regarding claim 11, Raina do/does not explicitly disclose(s) the following claim limitations:
capturing an image of the fare evasion behavior, wherein the information about the fare evasion behavior comprises the image.  
However, in the same field of endeavor Karsch discloses the deficient claim limitations, as follows:
capturing an image of the fare evasion behavior, wherein the information about the fare evasion behavior comprises the image (i.e. image indicates fare evasion) [paragaph 24].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Raina with Karsch to capture an image of the fare evasion behavior, wherein the information about the fare evasion behavior comprises the image.
It would be advantageous because the image could be obtained for easier identification of the person. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Raina with Karsch to obtain the invention as specified in claim 11.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raina in view of Kamise US 20110167727.

Regarding claim 13, Raina do/does not explicitly disclose(s) the following claim limitations:
wherein: detecting the patron is based on image data from one or more cameras.  
However, in the same field of endeavor Kamise discloses the deficient claim limitations, as follows:
wherein: detecting the patron is based on image data from one or more cameras (i.e. images used to detect passengers) [paragraph 80].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Raina with Kamise to detect the patron based on image data from one or more cameras.
It would be advantageous because this would reduce the need for the passenger to carry things for verification of the person. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Raina with Kamise to obtain the invention as specified in claim 13.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426